735 N.W.2d 251 (2007)
Mollie BARRETT, Plaintiff/Counter-Defendant-Appellant,
v.
Joseph M. PREVOST, Defendant/Counter-Plaintiff Third-Party Plaintiff-Appellee, and
Charter One Mortgage Corporation, Third-Party Defendant.
Docket No. 133256. COA No. 269477.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the November 16, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.